Title: From George Washington to Henry Bouquet, 21 July 1758
From: Washington, George
To: Bouquet, Henry

 

Dr Sir
Camp at Fort Cumberland 21st July 1758.

Before Colo. Stephen came to this place last Night, I had abandond all thoughts of attending Personally at the Election in Winchester—determining rather to leave the management of that matter to my friends, than be absent from my Regiment when there is a probability of its being calld upon. I am now much pleasd that I did do so.
Colo. Byrd has given me your Letter of Yesterday, in consequence I send you a return of the Forage. and he writes to Mr Gist concerning Virmilion for the Indians.
We participate in the joy felt for the Success of his Majesty’s Arms at Louisburg &ca and sincerely lament the loss of that brave, & active Nobleman, Lord How.
We have got the bridge finishd at this place, and to morrow Major Peachy with three hundred Men proceed to open General Braddock’s Road. I shall direct their going to George’s Creek 10 Miles advancd. by that time I may possibly hear from you, if they go further, it may be requisite to reinforce the Party; but this matter I suppose will be orderd according to the Rout determind on by the General: for it will be needless to open a Road that no use is made of.
Colo. Stephen gives me some room to apprehend that a body of light Troops may soon move on. I pray your Interest most heartily, with the General, to get my Regiment and self included in the Number. If there needs any Arguments to obtain this favour, I hope without vanity I may be allowd to say, that from long Intimacy, and scouting in these Woods my Men are as well acquainted with all the Passes and difficulties as any Troops that will be employd, and therefore may answer any purpose intended by them, as well as any other Body.
The General directs, that the Troops be provided with Covers to their Locks. Where to get these I know not—there is but one possible way of succeeding, and that is by taking the Neats Hydes, and these will fall short. the Commissaries ask 18/ apiece for them. I shoud be glad of your advice in this case, as also what will [be] done with the Waggons expected up in our next Convoy. I can’t say exactly what number their may be of them, but suppose the Provisions, Forage, and Stores, cant employ

less than 50. I am Sir, with great sincerity Yr most Obedt Hble Servt

Go: Washington


Please to offer my Compts to Mr Glen—& forward a Letter herewith sent to Majr Halkett.

